Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 07/27/2022 is entered in accordance with the guidelines under the AFCP 2.0 program as the independent claims have been amended to incorporate previously indicated allowable subject matter.  Claims 1-3, 15, 17, and 19-20 are presented as amended with claim 10 being cancelled.
	The amendment is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 102 (a)(1) and under 35 USC 103.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Peter Fasse on 08/01/2022.
The application has been amended as follows: 
5. (Currently Amended) The method of claim 1, 
wherein the irradiation within a powder layer in the core region and in the shell region is carried out with an equal laser power setting, and 
wherein an energy input in the shell region is reduced in comparison with a core energy input in the core region despite the same laser power setting due to [[a]]the layer-selective irradiation, in which not each powder layer is irradiated in the shell region.
17. (Currently Amended) The method of claim 15, wherein an irradiation process inputs less energy into irradiation fields in [[a]]the shell region, than into irradiation fields in a core region.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the Final Office Action (filed 05/19/2022; pages 20-21) U.S. Publication 2016/0059493 to Sparks et al. is silent on the powder layers in the section of the shell region are subjected to a layer-selective irradiation in which not each powder layer is irradiated.  
As such, the prior art of record does not teach, suggest, or otherwise disclose the combination of features recited in independent claims 1 and 19 including “the powder layers in the section of the shell region are subject to a layer-selective irradiation in which not each powder layer is irradiated” as such limitation pertains, or otherwise depends, on the remaining limitations recited in the claim.
Similarly, the prior art of record does not teach, suggest, or otherwise disclose the combination of features recited in independent claim 15 including “powder layers in within irradiation fields in a shell region are subject to a layer-selective irradiation in which not each powder layer is irradiated” as such limitation pertains, or otherwise depends, on the remaining limitations recited in the claim.
U.S. Publication 2014/0053956 to Etter et al., U.S. Publication 2011/0221099 to Oberhofer et al., nor the remaining prior art made of record remedy the above deficiencies.
Further, there does not appear to be any evidence of record to suggest that one of ordinary skill in the art would seek to modify the prior art of record to arrive at the claimed invention.
Therefore, based on a preponderance of evidence, claims 1-9 and 11-20 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761